Citation Nr: 1819542	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as chronic, severe nervous disorder).

2.  Entitlement to service connection for a left ear drum puncture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The RO characterized the Veteran's claim for service connection for an acquired psychiatric disorder as a request to reopen a claim previously denied in March 1970.  However, the Veteran's previous claim appears to have been for a non-service-connected pension, not a claim for service connection.  Therefore the Veteran's current claim is considered an original claim and the Board will not address the issue of whether or not new material evidence has been introduced to reopen a finally denied claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the need for a medical examination and opinion regarding the Veteran's claimed left ear drum perforation, the Board notes that the Veteran has stated that he suffers from left ear pain as a result of left ear drum perforation as the result of his service.  His left ear pain is documented in multiple treatment records, as is his assertion that an unidentified doctor told him he has a "left TM perforation."  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a March 2016 VA opinion indicating that it is unlikely that the Veteran's acquired psychiatric disorder is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as it is based, at least in part, on the lack of in-service records to corroborate the Veteran's claimed in-service treatment.  As the Veteran's service treatment records were determined to be fire related, the lack of corroborating in-service records is hardly convincing evidence of the lack of in-service treatment.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of any left ear injury.  The examiner should clearly identify all current disability(ies) of the left ear.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner's report should set forth all examination findings, along with complete rationale for the conclusions reached.

2.  Arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability either began in, was caused, or was aggravated by his active service.

For each diagnosed psychiatric disorder, the examiner should also answer this question:  

Was the Veteran's in-service nervous breakdown at least as likely as not (50 percent or greater probability) a manifestation of, or a precursor to, his currently diagnosed psychiatric disorder?

For purposes of answering this question, the examiner should assume that while in service the Veteran suffered from a nervous breakdown requiring hospitalization, as he has described.

The examiner's report should set forth all examination findings, along with complete rationale for the conclusions reached.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




